DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 03/14/2022, which have been entered. Claims 6 and 8-10 are pending. Claim 6 is currently amended. Claims 1-5 and 7 have been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claims 1-5 under 35 U.S.C. 102(1)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over YUGE (WO 2016/208170 A1; citations to US 2018/0162735 A1) are withdrawn in view of Applicant’s cancelation of the claims.

4.	The rejection of claim 10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in view of Applicant’s Remarks at pg. 4.


Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 03/10/2022 was filed after the mailing date of the Non-Final Rejection on 12/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.
Claim Rejections - 35 USC § 103
6.	Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Strano et al. (US 2011/0042618 A1; hereinafter “Strano”), in view of YUGE (WO 2016/208170 A1; citations are to its equivalent US 2018/0162735 A1), further in view of Bol et al. (US 2011/0142743 A1).
	As to independent claim 6, Strano teaches a method for separating and purifying carbon-based agglomerated nanostructures from a carbon mixture (see para. 0040-0042), comprising: a step 1 of removing graphite from the carbon mixture by dispersing the carbon mixture in an organic solvent and separating the graphite by sedimentation to prepare a graphite-removed mixture (see para. 0029: individuated nanostructures can be isolated from impurities; para. 0030: isolating techniques include sedimentation; para. 0033: in some embodiments, the nanostructures are contained within a fluid; para. 0051: graphitic impurities), a step 2 of dispersing the carbon mixture in a surfactant solution to prepare a dispersion (para. 0008, 0033-0034: individuated nanostructures may be isolated from agglomerated nanostructures within a “first fluid”; see also para. 0047-0048: sodium dodecyl sulfate (SDS) is commonly used surfactant to suspend SWNTs), and a step 3 of separating the carbon-based agglomerated nanostructure from the dispersion with a filter (see para. 0035: fluid can be removed from a suspension of nanostructures using any suitable method, e.g. filtering). 
	Strano fails to explicitly disclose [1] that the carbon-based nanostructures are fibrous carbon nanohorn aggregate with a length of 1 µm or more; and [2] in step 1, the organic solvent has a lower density than graphite.
	As to difference [1], YUGE teaches a known carbon mixture comprising a fibrous carbon nanohorn aggregate (i.e. CNHA) (see para. 0026, 0039-0042: mixture = fibrous CNHA 11 and spherical CNHA 12 dispersed in a matrix 13; see FIG. 1) having a length of 1 µm or more (see para. 0053, 0121).
Therefore, in view of the teaching of YUGE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the method taught by Strano to separate and purify “fibrous carbon nanohorn aggregates” as taught by YUGE to arrive at the claimed invention because Strano suggests that the methods described herein may be used with a variety of nanostructures, for example carbon-based nanostructures having a horn shape (see Strano para. 0039-0041). Thus, a person of ordinary skill in the art would be motivated to separate and purify fibrous carbon nanohorn aggregates by the claimed method steps with a reasonable expectation of success for isolating individuated nanostructures from a collection of agglomerated nanostructures, useful in a wide variety of fields (see Strano para. 0019-0020, 0061), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [2], Bol, in analogous art of separating/isolating carbon nanostructures (e.g. single wall carbon nanotubes (SWCNTs) and multi-walled carbon nanotubes (MWCNTs)), teaches and/or suggests that it is known to use an organic solvent having a lower density than impurities, followed by a sedimentation step (see para. 0013-0014, 0018, Fig. 1-2 [reproduced below]: separate carbon nanostructures using a difference in buoyant density; see para. 0022-0023, 0025-0026: the solvent used for the dispersion can be any solvent that will dissolve the dispersant, for example water with organic solvents, and a wide array of surfactants/dispersant agents may be used). As it applies to instant claim 6, and in combination with the disclosure of Strano, the “impurities” (Fig. 1) or “waste” fraction (para. 0020) in Bol would include graphite and the SWCNTs correspond to a “fibrous carbon nanohorn aggregate”.

    PNG
    media_image1.png
    263
    570
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    248
    469
    media_image2.png
    Greyscale

Therefore, in view of the teaching of Bol, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Strano and YUGE by selecting an organic solvent having a lower density than graphite (an impurity) as taught by Bol to arrive at the claimed invention because Strano suggests that individuated nanostructures may be isolated from agglomerated nanostructures within a first fluid (see Strano para. 0033-0034). Bol teaches solutions (e.g. solvents/surfactants, reads on “liquid”) having densities that differ from carbon nanostructures and other solutions in the vessel (see Bol para. 0011-0014: SWCNTs have a first density and MWCNTs/impurities have a second density, separation of the two is achieved by using the difference in the buoyant density of the SWCNTs and MWCNTs).  Thus, a person of ordinary skill in the art would be motivated to disperse the carbon mixture in an organic solvent having a lower density than graphite with a reasonable expectation of success for then use sedimentation to remove the graphite (see Bol para. 0018) and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
	As to claims 8-9, Strano, YUGE, and Bol teach the method according to claim 6, further comprising the step 4 of removing the surfactant from the fibrous carbon nanohorn aggregate separated in the step 3 (see Strano para. 0035-0036); claim 6, further comprising a step 5 of removing a catalyst from the fibrous carbon nanohorn aggregate (see Strano para. 0029: individuated nanostructures can be isolated from impurities such as catalysts used to produce the nanostructures).
As to claim 10, Strano, YUGE, and Bol teach the method according to claim 6, further comprising a step 6 of forming an opening in the fibrous carbon nanohorn aggregate (see Strano para. 0021-0024: the term “individuated nanostructure” refers to a nanostructure that is free of direct contact with another nanostructure; this broadly reads on the term “opening” recited in instant claim 10). See MPEP 2111.


Response to Arguments
7.	Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the problem addressed by the claimed method is, for example, that both fibrous carbon nanohorn aggregate and graphite remain on the filter, which requires increasing the number of filtration steps (Example 6, a comparative example in the specification) and that neither this problem nor the solution are identified by the applied prior art.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Note that Bol et al. (US 2011/0142743 A1) was cited as a new reference above to teach that the added feature in claim 6 is also obvious/known from prior art.
For at least these reasons, the claim rejections are maintained.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        July 1, 2022